Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “Error! Reference source not found”, page 9 is not understood.  This objection is repeated. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed below, claim 18 is incorrect as the ribbing is not continuous around the window opening being interrupted at the center lower of the window.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faurecia, cited by applicant as FR2966089.
Upon reconsideration, applicant’s use of the term “connected to the thermoplastic inner structure” is read as a broad recitation covering any type of connection whether one or two piece.  The claim 1 is not read as an inner structure and a separate attached reinforcement part.
It is noted that claim 1 requires a “continuous load path in the inner structure enclosing a tailgate window panel”.  This structure is understood to be that of figure 4 where the combination of the ribbing and tape 15 encloses the window.  The embodiments of figures 1-3 have interrupted load path at the lower latch and the structure illustrated at the bottom of the window opening.
Faurecia has the vehicle tailgate with a thermoplastic inner structure completely covered by a one piece reinforcement part comprising ribbing, including top and bottom of the window aperture.
Claim 11, the ribbing is at typical hinge upper part as well as side locations where struts are typically mounted as well as a lower edge where latches are typically mounted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim  3 is and claim 11 is further rejected under 35 U.S.C. 103 as being unpatentable over Faurecia in view of Cleland et al. .
Cleland et al. details the upper hinge connection areas and the strut connection areas, all covered by the ribbing of Faurecia.
It would have been obvious at the time of filing of applicant to provide in Faurecia hinge and strut connection areas as taught by Cleland et al. in order to pivot and support the tailgate.
Claims 4-10, 12, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faurecia in view of Marcoe et al.
It would have been obvious at the time of filing of applicant to provide in Faurecia the known rib structure in the art of reinforcing by ribs with a base 116, figure 3C and a laminated structure 118, 112 comprising tape, col 11, lines 1-5, as taught by Marcoe et al in a reinforced rib structure.
Whether the fibers are continuous, directional,  filled or unfilled is common knowledge in this art to reinforce as required.
	As applicant has not challenged this statement of judicial notice, it is made final.
Claim 8, whether to incorporated additional metal parts is an obvious expedient to one of ordinary skill in this art a graduate engineer or experienced designer familiar with design requirements for strength and durability.
Claim 10, these fibers are also well known in the art for reinforcing.
Claim 12: Marcoe et al. teaches overlapping ribbing and laminate.
Claim 13: This claims comprises only logical deduction, not a patentable distinction as to use non-compatible materials is illogical resulting in incomplete assembly.
Claims 15-17 are common knowledge in the art of over-molding and molding by forming and not the invention of applicant.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faurecia, FR2966089 in view of Dassen et al
Faurecia has top and D pillar (side of window) and additional reinforcement ribbing parts (bottom of window), but omits a lock receiving portion, taught by Dassen et al at figure 1 to secure the tailgate.
It would have been obvious at the time of filing of applicant to provide in Faurecia the lock as taught by Dassen et al. for that reason.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP3009705, cited by applicant, discloses a continuous reinforcement load path 14 surrounding a window opening in a tailgate.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
10/21/2022